Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2015-229

                                     SEPTEMBER TERM, 2015

 In re B.S., Juvenile                                  }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Franklin Unit,
                                                       }    Family Division
                                                       }
                                                       }    DOCKET NO. 115-5-13 Frjv

                                                            Trial Judge: A. Gregory Rainville

                          In the above-entitled cause, the Clerk will enter:

        Mother appeals from a superior court order terminating her parental rights to the minor
B.S. She contends the evidence was insufficient to support the judgment because the principal
basis for the court’s finding that she could not parent the child was caused by factors outside her
control. We affirm.

       The facts may be summarized as follows. Because of mother’s mental health issues and
her partner’s drug use, the Department for Children and Families (DCF) began working with
mother, her partner, and their child B.S. in 2009, when B.S. was five years old. The current
proceeding commenced in March 2013, when DCF investigated a report that mother and her
partner had been staying at a shelter in Burlington and had been asked to leave based on
evidence of substance abuse. DCF determined that B.S. had been living with her paternal
grandmother since September 2012; before that, she had lived with her grandmother for other
periods of time and had routinely spent weekends there when younger.

        The State filed a CHINS petition in late May 2013, and the court issued a temporary care
order transferring custody to B.S.’s grandmother. Mother stipulated to an adjudication of
CHINS in July 2013 based on her drug use and homelessness. In August 2013, the court
approved a disposition plan with a goal of either reunification or adoption, if reunification efforts
were unsuccessful by May 2014. The plan called for “regular and predictable contact with
[B.S.]” through telephone calls and weekly parental visits at grandmother’s home. It also called
for mother to provide B.S. with a safe, stable, and substance-free home; to acknowledge the
impact of her frequent absences on B.S.’s emotional health; to recognize B.S.’s need for
permanence and stability; to attend school meetings and medical appointments; and to engage in
substance abuse and mental health counseling.

       One year later in September 2014, the child, through her attorney, filed a petition to
terminate parental rights. The court held a two-day evidentiary hearing in December 2014 and
March 2015, and issued a written decision in early May 2015. The court found that, although
mother initially engaged in the plan of services, there were key components which she failed to
achieve. She did not participate in regular counseling; failed to obtain safe and stable housing;
and continued to reside with her partner, who had a felony record for conspiracy to sell cocaine,
remained involved in illegal drugs, posed a substantial threat to mother’s ability to remain sober,
and frightened B.S.

        Most critically, the court found that mother had failed to maintain regular and predictable
contact with B.S. From January to May 2014, mother visited B.S. only four times, and from
June 2014 until shortly before the hearing in December 2014, there was one telephone call and
one visit at a family party. Ample testimony described the emotional trauma that mother’s
lengthy absences and missed calls and visits caused B.S. This led, in turn, to B.S. feeling that
she could not rely on mother, and did not want to have contact with her. The court thus
concluded that B.S.’s interaction with mother was largely non-existent, and a source of great
disappointment and anxiety; that she had learned, with reason, that she could not rely on mother
for her basic material and emotional needs; and that mother would not be in a position to resume
parental responsibilities within any reasonable future time frame. By contrast, B.S. had lived
with her paternal grandmother for the last two years—and considerable periods before that—
where she had found security, stability, love, and support. She was thriving in her school and her
community. Accordingly, the court concluded that termination of mother’s parental rights was
in B.S.’s best interests. This appeal by mother followed.

        Our role in reviewing the judgment “is not to second-guess the family court or to reweigh
the evidence, but rather to determine whether the court abused its discretion in terminating
mother’s parental rights.” In re S.B., 174 Vt. 427, 429 (2002) (mem.). We will not disturb the
court’s findings unless they are shown to be clearly erroneous, In re B.W., 162 Vt. 287, 292
(1994), nor its conclusions if reasonably supported by the findings. In re A.W., 167 Vt. 601, 603
(1998) (mem.).

        Mother contends that her failure to maintain to maintain regular and predictable contact
with B.S. was the result of factors beyond her control. She cites transportation problems, ill
health, and the failure by DCF and grandmother to encourage B.S. to maintain the relationship.
The record does not support the claim. The only specific evidence of ill health was
grandmother’s testimony that, at one point in time, mother was hospitalized for gallbladder
surgery, and her testimony was that she brought B.S. to visit mother in the hospital on that
occasion.

        Mother also suggests that grandmother impeded her telephone calls. Although
grandmother stated that she occasionally let phone calls go to voice mail, she testified that she
always informed B.S. if mother had called and offered B.S. the opportunity to call back, and
categorically denied that she had ever prevented B.S. from talking with mother. Grandmother
also testified to numerous instances over the years when she traveled back and forth with B.S. to
visit her mother. In addition, the DCF social worker who worked with mother for a number of
years testified to the “many times” that she counseled mother on the need for consistency in
maintaining contact with B.S., and the importance to B.S. that she be able to depend on mother.


       
        The court also terminated the parental rights of father, who lives in Florida and has had
minimal contact with B.S. He has not appealed the court’s ruling.
                                                2
        We thus find no support for mother’s claim that her failure to maintain regular and
predictable contact with B.S. was due to factors beyond her control, and no basis to disturb the
judgment.

       Affirmed.

                                              BY THE COURT:


                                              _______________________________________
                                              John A. Dooley, Associate Justice

                                              _______________________________________
                                              Marilyn S. Skoglund, Associate Justice

                                              _______________________________________
                                              Harold E. Eaton, Jr., Associate Justice




                                               3